Case: 20-20358     Document: 00515798057         Page: 1     Date Filed: 03/26/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         March 26, 2021
                                  No. 20-20358                            Lyle W. Cayce
                                                                               Clerk

   In the Matter of: Alwin Gerald Morgan,

                                                                         Debtor,

   Alwin Gerald Morgan,

                                                                      Appellant,

                                       versus

   Regions Bank,

                                                                        Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CV-4139


   Before King, Smith, and Haynes, Circuit Judges.
   Per Curiam:*
          When Alwin Gerald Morgan filed his Chapter 11 bankruptcy petition,
   he claimed a family homestead exemption for a property in which he had


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20358     Document: 00515798057           Page: 2   Date Filed: 03/26/2021




                                    No. 20-20358


   never lived. One of his creditors, Regions Bank, filed an objection to the
   homestead designation, and the bankruptcy court sustained the objection.
   The district court affirmed the bankruptcy court. For the reasons that follow,
   we AFFIRM.
                                         I.
          Fifteen days after he filed for divorce from his former wife, Kimberly,
   Appellant Alwin Gerald Morgan entered into an earnest money contract to
   purchase 426 Warner Road, in Bellville, Texas (“Warner Road”). At that
   time, Kimberly refused to consent to the purchase, and as a consequence, the
   closing never finalized. Instead, Morgan began leasing Warner Road from the
   sellers and moved in there.
          After his divorce from Kimberly was finalized, Morgan married Keyla
   Turro. Together, Morgan and Turro purchased a property at 604 Logans
   Lane, in Austin, Texas (“Logans Lane”). The closing took place on May 26,
   2016, eleven days after Morgan and Turro’s wedding. They signed the deed
   of trust as husband and wife.
          Shortly after closing on Logans Lane, Morgan also closed on the
   purchase of Warner Road. The closing documents listed only Morgan, and
   not Turro, as the purchaser and, in the deed of trust, Morgan represented
   that he was unmarried. Not long after the closings, Morgan and Turro
   separated. During the separation, Turro lived at Logans Lane, while Morgan
   lived at Warner Road.
          In 2019, Morgan filed his Chapter 11 bankruptcy petition, and he
   claimed a homestead exemption in Logans Lane. One of Morgan’s
   nonpriority unsecured creditors, appellee Regions Bank, filed an objection to
   Morgan’s designation of Logans Lane as his family homestead. The
   bankruptcy court sustained Region Bank’s objection. It concluded that
   Logans Lane was not Morgan’s primary residence, and that Morgan could




                                         2
Case: 20-20358        Document: 00515798057        Page: 3   Date Filed: 03/26/2021




                                    No. 20-20358


   not claim Logans Lane as his homestead. The district court affirmed, and this
   appeal followed.
                                         II.
          On appeal, we generally review the bankruptcy court’s factual
   findings under the clearly erroneous standard. In re Barron, 325 F.3d 690, 692
   (5th Cir. 2003). We overturn the bankruptcy court’s factual findings only
   when “we are left with a ‘firm and definite conviction’ that the bankruptcy
   court committed a mistake.” In re Bradley, 960 F.2d 502, 507 (5th Cir. 1992)
   (quoting United States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948)
   (alteration in original)). But, unlike factual findings, we review the legal
   conclusions of the bankruptcy court de novo. In re Argo Fin., Inc., 337 F.3d
   516, 522 (5th Cir. 2003).
                                         III.
          Morgan asks us to reverse the conclusion that he failed to prove that
   Logans Lane was his family’s homestead when he filed his voluntary petition
   for Chapter 11 bankruptcy.
          Given that the determination of whether a property is a homestead is
   a question of fact, Zorrilla v. Aypco Constr. II, L.L.C., 469 S.W.3d 143, 160
   (Tex. 2015), our review of the bankruptcy court’s findings is highly
   deferential. See In re Bradley, 960 F.2d at 507.
          Under Texas law, an individual who seeks homestead protection has
   the initial burden to establish the homestead character of his property. Burk
   Royalty Co. v. Riley, 475 S.W.2d 566, 568 (Tex. 1972). To meet this initial
   burden of establishing a family homestead, the claimant must show “(1) overt
   acts of homestead usage and (2) the intention to claim the property as a
   homestead.” Zorrilla, 469 S.W.3d at 159.
          In this case, we must decide whether we hold a “firm and definite




                                          3
Case: 20-20358         Document: 00515798057                Page: 4        Date Filed: 03/26/2021




                                            No. 20-20358


   conviction” that the bankruptcy court made a mistake when it found that
   Morgan, the head of the household, 1 did not undertake the requisite acts and
   failed to display the requisite intention to establish his family’s homestead at
   Logans Lane. See Riley, 475 S.W.2d at 569.
           As the courts below found, Morgan’s time spent at Logans Lane has
   been fleeting at best. Although Morgan moved some furniture and clothing
   into Logans Lane, the lower courts correctly noted that he could not clearly
   indicate whether this happened before or after he closed on Warner Road. It
   is certainly true that Logans Lane was purchased after Morgan and Turro
   were married, and that the property was in both Morgan and Turro’s name.
   But, under Texas law, mere ownership of a residential property does not
   establish a homestead. Dominguez v. Castaneda, 163 S.W.3d 318, 331 (Tex.
   App.—El Paso 2005, no pet.) (“It must always be remembered that mere
   ownership alone is insufficient to constitute premises of a homestead.”).
           The bankruptcy court also relied on the fact that, shortly after the
   purchase of Logans Lane, Morgan and Turro separated. During this time
   Morgan stayed, primarily, at Warner Road, and Turro lived in Logans Lane,
   In fact, Morgan and Turro do not currently cohabitate and never have
   cohabitated for more than a few days. For tax years 2017, 2018, and 2019,
   Morgan claimed Warner Road as his homestead for property-tax purposes.
   And, in his bankruptcy petition, Morgan listed Warner Road as his
   residence; 2 he stated that he had not lived anywhere else during the previous



           1
             Turro’s intent to have Logans Lane designated as the family homestead would be
   insufficient to designate it as such, given that she is not the head of the household. See Riley,
   475 S.W.2d at 569. Indeed, Morgan was the head of the household, as he supported her.
   See Roco v. Green, 50 Tex. 483, 490 (1878).
           2
            Morgan and Turro signed a Non-Homestead Affidavit and filed it before the
   bankruptcy court, renouncing and disclaiming any homestead rights to Warner Road.




                                                  4
Case: 20-20358        Document: 00515798057             Page: 5      Date Filed: 03/26/2021




                                        No. 20-20358


   three years.
           Despite the fact that Morgan kept some of his belongings at Logans
   Lane, visited on weekends, and conducted some business there, such
   infrequent activity was insufficient to convert Logans Lane into a homestead.
   See Hillard v. Home Builders Supply Co., 399 S.W.2d 198, 201 (Tex. Civ.
   App.—Fort Worth 1966, writ ref’d n.r.e.)(“The mere fact that they may
   have actually resided in the house over weekends or at other times of longer
   duration standing alone does not convert it to a homestead.”). As the lower
   courts concluded, Morgan’s announced intentions of reconciling with Turro
   and eventually undertaking the requisite acts to impart upon Logans Lane a
   homestead character are insufficient. See In re Claflin, 761 F.2d 1088, 1091
   (5th Cir. 1985) (applying Texas law).
           Plainly put, the district court affirmed the bankruptcy court’s factual
   finding that Morgan failed to show any intent, supported by overt acts, to
   make Logans Lane the family homestead. 3 On this record, we are not “left
   with a ‘firm and definite conviction’ that the bankruptcy court committed a
   mistake.” In re Bradley, 960 F.2d at 507 (quoting United States v. U.S.
   Gypsum Co., 333 U.S. 364, 395 (1948) (alteration in original)).Thus, we find
   no occasion to overturn the district court.
                                             IV.
           For the reasons detailed above, we AFFIRM.




           3
            Morgan also asks us to address whether the district court erred in affirming the
   bankruptcy court’s finding that § 522(p)(1) of the Bankruptcy Code limits the amount of
   Morgan’s homestead exemption and that he was not entitled to the § 522(p)(2)(B)
   exception. Because we agree with the courts below that Morgan failed to establish a
   homestead in Logans Lane, we do not reach this issue.




                                              5